Citation Nr: 0320318	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.

2.  Entitlement to service connection for degenerative joint 
disease, including as secondary to schistosomiasis.

3.  Entitlement to service connection for hypertension, 
including as secondary to schistosomiasis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
infertility.

5.  Entitlement to a higher initial rating for colitis, 
proctalgia fugax, irritable bowel syndrome, and peptic ulcer 
disease secondary to schistosomiasis.

6.  Entitlement to a higher initial rating for cystitis, 
interstitial, with history of bladder spasm, prostatitis, 
urethritis, secondary to schistosomiasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1967.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1995, March 1997 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Board denied the veteran entitlement to service 
connection for infertility in a May 1991 decision.

2.  The Board notified the veteran of the May 1991 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal that decision or seek 
reconsideration thereof.  

3.  The evidence received since May 1991 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative, nor redundant, and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The Board's May 1991 decision denying entitlement to 
service connection for infertility is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2002). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for infertility.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
infertility.  In a rating decision dated July 1995, the RO 
denied reopening this claim, and thereafter, the veteran 
appealed the RO's decision.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In 
part, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify an appellant and 
his or her representative of the evidence needed to 
substantiate a claim, and enhanced VA's duty to assist an 
appellant in obtaining and developing that evidence.  Since 
then, the Court of Appeals for Veterans Claims has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, VA has not provided the 
veteran notice of the VCAA or developed any of his claims 
pursuant to that law.  However, given the partially favorable 
outcome of the Board's decision with regard to one of the 
veteran's claims, explained below, the veteran is not 
prejudiced by the Board's decision to proceed to an 
adjudication of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for infertility.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran claims that he is entitled to service connection 
for infertility.  The RO previously denied this claim in 
rating decisions dated July 1988 and February 1990.  
Thereafter, in a decision issued in May 1991, the Board 
affirmed the RO's denial.  The Board based its denial on a 
finding that the veteran's infertility did not manifest until 
many years after separation from service.  The Board 
considered the veteran's service medical records, VA and 
private outpatient treatment and clinical records and 
hospitalization reports, VA and private examination reports, 
the veteran's hearing testimony, and copies of numerous 
medical articles in support of the veteran's claim.

The Board then notified the veteran of its May 1991 decision 
and advised him of his appellate rights by letter dated the 
same month.  When the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2002).  The veteran in this case did not 
seek reconsideration of the Board's May 1991 decision or 
appeal the decision to the United States Court of Appeals for 
Veterans Claims.  The May 1991 is thus final.

In June 1995, the RO received medical evidence from the 
veteran that was construed as a claim to reopen the 
previously denied claim of entitlement to service connection 
for infertility.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
or with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims received prior to August 29, 2001, as is the case 
here, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence the adjudicator must consider in determining 
whether the claim may be reopened is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening a 
veteran's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the Board's May 1991 decision includes 
service medical records, VA and private outpatient treatment 
and clinical records and hospitalization reports, VA and 
private medical opinions, VA examination reports, information 
from the veteran's former employer, the veteran's hearing 
testimony, written statements of the veteran and his 
representative, and copies of medical articles.  The Board 
finds that, with the exception of some of the service medical 
records, this evidence is new as it is neither cumulative, 
nor redundant.  

The Board also finds that this evidence is material because 
it bears directly and substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this latter finding on the fact that the 
veteran's newly submitted statements include an argument that 
his infertility is secondary to his service-connected 
schistosomiasis and the copies of the medical articles 
indicate that a relationship between that disorder and 
infertility could exist.  The absence of this type of 
evidence formed the basis of the Board's previous denial of 
the veteran's claim of entitlement to service connection for 
infertility.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
infertility.  The Board may not, however, decide this claim 
before VA undertakes additional development.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for infertility is 
reopened; to this extent the claim is granted.


REMAND

A preliminary review of the claims file reveals that the 
veteran's claims are not yet ready for appellate disposition.  
First, as previously indicated, during the pendency of this 
appeal, there was a significant change in the law.  See the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Under 
Karnas, 1 Vet. App. at 313, where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law or regulations most favorable to the 
appellant generally applies.  VA has not yet notified the 
veteran of the applicable provisions of the VCAA, or informed 
him of what evidence is needed to support his claims, what 
evidence VA will develop, and what evidence he must furnish.  

In addition, during the pendency of this appeal, the 
regulations governing ratings of digestive system disorders 
were revised, effective July 2, 2001.  62 Fed. Reg. 29,488 
(May 31, 2001).  Again, the RO has not yet notified the 
veteran of the amended regulations, developed his claim for a 
higher initial rating for colitis, proctalgia fugax, 
irritable bowel syndrome, and peptic ulcer disease secondary 
to schistosomiasis pursuant thereto, or considered that claim 
under the former and revised criteria for rating digestive 
system disorders.  The aforementioned actions, and any other 
action that is necessary to comply with VCAA's notification 
requirements, should be taken on Remand. 

Second, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  
In this case, the RO has not yet developed the medical 
evidence to the extent necessary to comply with this 
requirement.  

In November 2001, the Board requested medical expert opinions 
in support of the veteran's claims.  In January 2002, 
February 2002, and August 2002, the Board received these 
opinions, which were comprehensive, based on a complete 
review of the veteran's claims file, and supported by 
rationale.  The physicians who offered these opinions, 
however, indicated that there was evidence that was not in 
the claims file that might alter their opinions, and that if 
the Board were to obtain this evidence, they would review it 
and offer amended opinions.  The doctors identified this 
evidence as operative notes from the veteran's surgery for 
spinal stenosis and x-ray films of the veteran's back.  

The record is somewhat unclear regarding where the veteran 
underwent surgery for his spinal stenosis, but on different 
occasions, he reported that it took place in 1996, at a local 
hospital.  Records from Columbia Orthopaedic Group in 
Columbia, Missouri, show that payment was made to this group 
for some operative procedures, including a laminectomy, 
performed in February 1996.  Other VA records confirm that 
the surgery took place in February 1996, at the Columbia 
Regional Hospital in Columbia, Missouri.  

In addition, as to x-ray films of the veteran's back, the 
record reflects that since the 1980s a number of films have 
been taken.  During a visit with L. Marti, M.D., in August 
1994, the veteran brought in old x-rays from 1987, 1988, 1992 
and 1994.  Medical evidence currently in the claims file also 
shows that back x-rays were taken in: November 1982, at a VA 
Medical Center in Fayetteville, Arkansas; in November 1987, 
July 1988 and August 1994, at Harry S. Truman Veterans 
Hospital; in November 1991, at Mediquick Convenience Clinic, 
Inc., in Columbia, Missouri; in June 1992, at a VA Medical 
Center in Columbia, Missouri; and in August 1994, by Dr. 
Marti.  

In addition, the veteran contends that his hypertension and 
infertility are due to his service-connected schistosomiasis.  
He has submitted a copy of a medical article and cited a 
medical manual in support of this argument.  In November 
1996, the RO afforded the veteran a VA stomach examination 
and directed the examiner to offer an opinion as to whether 
the veteran's hypertension was related to his 
schistosomiasis.  The examiner indicated that "no 
relation....could be found."  The veteran contends that the 
examiner should have been required to provide the rationale 
for his opinion.  He requests that another examination be 
conducted, during which an examiner could better address this 
matter and also address whether the veteran's infertility is 
related to his schistosomiasis.  The Board finds that 
competent medical opinions discussing a possible relationship 
between the veteran's hypertension and infertility and his 
service-connected schistosomiasis would be helpful.  

Lastly, the veteran is currently service connected for 
colitis, proctalgia fugax, irritable bowel syndrome, and 
peptic ulcer disease secondary to schistosomiasis, and 
cystitis, interstitial, with history of bladder spasm, 
prostatitis, urethritis, secondary to schistosomiasis.  He 
contends that these disabilities have worsened since 1996.  
He also contends that each of these disabilities groups 
together too many conditions that should be separately 
service connected.  Under the circumstances, the Board 
concludes that current examinations are warranted.

This case is REMANDED for the following development:

1.  The RO should review the claims file 
and undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), to include notifying the veteran of 
the applicable provisions of VCAA and of 
the evidence needed to support his claims, 
and indicating which evidence VA will 
develop and which evidence the veteran 
must furnish.  

2.  The RO should contact the veteran and 
ask him whether he still has or cant 
obtain the x-ray films from 1987, 1988, 
1992 and 1994, that he showed to Dr. 
Marti.  If so, the RO should ask the 
veteran to send them for association with 
his claims file.  The RO should also ask 
the veteran to provide the name and 
address of the facility where he 
underwent back surgery in February 1996, 
and the names and addresses of all health 
care professionals, both VA and non-VA, 
who have taken x-rays of his back since 
the 1980s.  The RO should then request 
and obtain all records associated with 
the veteran's February 1996 back surgery 
and the films of all identified x-rays, 
including those taken in November 1982, 
at a VA Medical Center in Fayetteville, 
Arkansas, in November 1987, July 1988 and 
August 1994, at Harry S. Truman Veterans 
Hospital, in November 1991, at Mediquick 
Convenience Clinic, Inc., in Columbia, 
Missouri, in June 1992, at a VA Medical 
Center in Columbia, Missouri, and in 
August 1994, by Dr. Marti.  The RO should 
document in the record if any records are 
unavailable and the efforts made to 
request them.

3.  Once the available evidence is 
obtained, the RO should afford the 
veteran examinations for hypertension and 
infertility to determine the etiology of 
these disorders, if present.  The RO 
should forward the claims file to the 
examiners who should be asked to review 
the medical evidence contained in the 
claims file and note in their reports 
that the file was reviewed.  Following 
the evaluations, the examiners should 
indicate whether the veteran has 
hypertension and infertility, and if so, 
whether each disease is (1) likely, (2) 
unlikely or (3) at least as likely as not 
to be proximately due to or a result of 
the veteran's service-connected 
schistosomiasis.  Any supporting 
rationale, and evidence relied upon, 
should be noted.  

4.  The RO should also afford the veteran 
examinations to determine the severity of 
the service-connected gastrointestinal 
and genitourinary system disabilities for 
rating purposes.  The RO should forward 
the claims file to the examiners who 
should be asked to review the medical 
evidence contained in the claims file in 
connection with the examinations.  

5.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  In deciding the 
veteran's claim for a higher initial 
rating for a digestive system disability, 
the RO should consider the former and 
revised criteria governing ratings of 
digestive disabilities.  In reviewing 
each of the veteran's claims for higher 
initial ratings, the RO should consider 
whether any of the medical conditions 
grouped within each disability should be 
separately rated.  The veteran and his 
representative should then be provided 
with a supplemental statement of the 
case, if in order, including the 
applicable ratings for digestive system 
disabilities.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 that tells you 
what steps you can take if you disagree with the Board's 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



